ORDER
PER CURIAM.
The Director of Revenue (hereinafter, “Director”) appeals the trial court’s judgment in setting aside the one year denial of Marcus Montague’s (hereinafter, “Driver”) driving privileges. Director claims the trial court erred in setting aside the denial because Driver failed to present sufficient evidence to rebut Director’s pri-ma facie case that Driver’s blood alcohol content was at least .02% while he was driving.
*736We have reviewed the briefs of the parties, the legal file, and the transcript and find the trial court’s decision was supported by substantial evidence on the record. Meyer v. Director of Revenue, 34 S.W.3d 230 (Mo.App. E.D.2000). An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The judgment is affirmed pursuant to Rule 84.16(b).